Holmes, J.,
dissenting. The alleged disability and the time when the claimant last worked are completely unrelated. The term “disability” by the majority’s own enunciated standard herein is an inability to work, i.e., an incapacitating illness. No such “disability” was at all present here and therefore the court should have referred to the date of the diagnosis. The reason that the claimant ceased employment was not because of a disease, but because his employer went out of business. Giving the statute a reasonable interpretation, it would seem to be clear that the disability contemplated is a degree of disablement from working which must be “due to the disease.” The alternative time set forth in the statute which is applicable when the two years pass is to allow six months from the date such disease is diagnosed. This claimant waited five years, and is therefore time-barred. The intended application of the six-month period is to lengthen the two-year period to a future diagnosis after such two-year period has elapsed. In that this claimant failed to make a *15timely claim after the diagnosis of his disease, the statute precluded his claim.
The claimant argues that the statute did not run until he was forced to stop working because of the disease. Thus, it is asserted that claimant may file his claim at any time after his disease is diagnosed, and that the statute’s purpose was only to lengthen the period, not to shorten it. This, of course, is the corollary to the true meaning of the statute that if a disease does not cause one to lose work, it is not compensable. As stated, the claimant seeks to have the two-year period begin, not when he stopped working because of the disease, but when the factory closed, a completely unrelated event. This is not the meaning, or the intent, of this statute.
Therefore, I respectfully dissent.
Wright, J., concurs in the foregoing dissenting opinion.